Name: Commission Regulation (EC) No 335/94 of 15 February 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  Europe;  plant product
 Date Published: nan

 16. 2. 94No L 43/4 Official Journal of the European Communities COMMISSION REGULATION (EC) No 335/94 of 15 February 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania must take effect on 1 January 1994 ; whereas these measures must, noneneless, be limited initially to the first two quarters of 1994 to take account of the Additional Protocols to the Interim Agreements signed by the Community and the two abovementioned countries and pending clarification of certain other factors relating to the exact timing of the introduction of the Community concessions ; Whereas the origin of the products should be established by making their free circulation conditional upon the presentation of the EUR. 1 certificate provided for by Protocol 4 and issued by the exporting countries ; Whereas there should be provision for licences for the importation of the products in question, within the quan ­ tities fixed, to be issued following a review period and subject, where necessary, to a uniform percentage reduc ­ tion in the quantities applied for ; whereas applicants may withdraw their applications where a uniform percentage reduction is applied ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 2193/93 (4), and in particular Article 9 thereof, Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria ("% signed in Brussels on 8 March 1 993, entered into force on 31 December 1993 ; whereas the Interim Agreement provides for a reduction in import levies for certain products in the cereals sector ; whereas this reduction is to be progressively applied and with certain quantitative restrictions ; Whereas the Interim Agreement on trade and trade ­ related matters between the Community and Romania (6), signed in Brussels on 1 February 1993, entered into force on 1 May 1993 ; whereas the Interim Agreement provides for a reduction in import levies for certain products in the cereals sector ; whereas this reduction is to be progress ­ ively applied and with certain quantitative restrictions ; Whereas the measures adopted for the application of the Interim Agreements and provided for in this Regulation Whereas the information to be included on the applica ­ tions and licences must be specified, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q, as last amended by Regulation (EC) No 3519/93 (8); Whereas, to take account of delivery conditions, import licences should be valid from the day they are issued to the end of the third month following that of issue ; Whereas, Article 12 of Commission Regulation (EEC) No 891 /89 (9), as amended by Regulation (EC) No 3579/ 93 ( 10), notwithstanding, in order to ensure efficient mana ­ gement of the scheme, the security in respect of import licences is fixed at ECU 25 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (') OJ No L 333, 31 . 12 . 1993, p . 16. 0 OJ No L 333, 31 . 12. 1993 , p . 17. 0 OJ No L 181 , 1 . 7. 1992, p. 21 . (4) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 323, 23. 12. 1993 , p . 2 . (6) OJ No L 81 , 2 . 4. 1993, p . 2. O OJ No L 331 , 2. 12. 1988 , p. 1 . (8) OJ No L 320, 22. 12. 1993, p. 16. 0 OJ No L 94, 7 . 4 . 1989, p. 13 . (I0) OJ No L 326, 28 . 12. 1993, p. 15 . No L 43/516. 2. 94 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 4 Article 8 (4) of Regulation (EEC) No 3719/88 notwith ­ standing, the quantity placed in free circulation may not exceed that shown in boxes 17 and 18 of the import licence . To this end the figure '0' shall be entered in box 19 of the licence. Article 5 For the product to be imported with the levy reduction as provided for in Article 1 , the import licence application and the licence shall show : (a) in box 8 , the country of origin of the product ; (b) in box 20, one of the following entries : 'Reglamento (EG) n ° 335/94 ; Forordning (EF) nr. 335/94 ; Verordnung (EG) Nr. 335/94 ; Kavovia^og (EK) apiO. 335/94 ; Regulation (EC) No 335/94 ; Reglement (CE) n ° 335/94 ; Regolamento (CE) n. 335/94 ; Verordening (EG) nr. 335/94 ; Regulamento (CE) n? 335/94.' The licence shall carry with it an obligation to import from the said country. The licence shall also carry in box 24, depending on the levy reduction applicable, one of the following entries : Article 1 In accordance with Article 15 (2) and (4) of the interim Agreements, partial exemption from the import levy subject to the quantitative limits and reduction rates set out in the Annex to this Regulation shall apply to products originating in the Republic of Bulgaria and in Romania and listed in the Annex hereto . In accordance with the Protocols to the Interim Agree ­ ments, products placed in free circulation on the internal market of the Community shall be accompanied by the original of the EUR. 1 certificate issued by the competent authorities of the exporting country. Article 2 1 . Applications for import licences shall be lodged with the competent authorities of each Member State on the second Monday of each month up to 1 p. m. Belgian time. For a given year, licence applications may not relate to a quantity greater than that available for imports of the product in question . 2. The Member States shall send import licence appli ­ cations to the Commission by telex or by telefax by 6 p. m. Belgian time on the day on which they are lodged . This notification shall be made separately from that of other applications for cereal import licences. 3. If import licence applications exceed the quantities in the annual quota, the Commission shall fix a single coefficient for reducing the quantities applied for not later than the third working day following the submission of the applications. Licence applications may be withdrawn within one working day following the date on which the reduction coefficient was fixed. 4. Without prejudice to the application of paragraph 3, a licence shall be issued on the fifth working day following the day on which the application for the licence was lodged . 5. Article 21 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, the period of validity of the licence shall start from the day of its actual issue. Article 3 Article 8 ( 1 ) of Regulation (EEC) No 891 /89 notwith ­ standing, import licences shall be valid from their date of issue until the end of the third month following that in which they were issued. Nevertheless, the validity of licences shall be restricted to the end of January, where licences issued in respect of the previous year's quantity are concerned. Exaccion reguladora reducida un 40, 60 % ; Nedsaettelse af importafgiften med 40, 60 % ; ErmÃ ¤fiigung der AbschÃ ¶pfung um 40, 60 % ; M £ IOL)(I6VT| eiatpopd Kaxd 40, 60 % ; Levy reduction 40, 60 % ; PrÃ ©lÃ ¨vement rÃ ©duit de 40, 60 % ; Prelievo ridotto del 40, 60 % ; Met 40, 60 % verlaagde heffing ; Direito nivelador reduzido de 40, 60 % . Article 6 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security in the case of import licences covered by this Regulation shall be ECU 25 per tonne . Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. No L 43/6 Official Journal of the European Communities 16. 2 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I. PRODUCTS ORIGINATING IN THE REPUBLIC OF BULGARIA (quantity in tonnes) CN code Description 1994 1 Januaryto 30 June Levy reduction (%) 40 1001 90 99 Common wheat 875 1008 20 00 Millet 550 II. PRODUCTS ORIGINATING IN ROMANIA (quantity in tonnes) 1994 1 January to 30 JuneCN code Description Levy reduction (%) 40 1001 90 99 Common wheat (') 7 855 (') Assuming that Romania, during a given year, were to receive Community food aid in the form of wheat, the quota opened for this product would be reduced by the quantity of exports qualifying for this assistance.